          Case 7:18-cv-00147-ADA Document 81 Filed 01/15/20 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                             MIDLAND/ODESSA DIVISION

    CONTINENTAL INTERMODAL                   )
    GROUP – TRUCKING LLC                     )
                                             )
                       Plaintiff,            )
         v.                                  ) Case No. 7:18-cv-00147-ADA
                                             )
    SAND REVOLUTION LLC,                     )
    SAND REVOLUTION II, LLC                  )
                                             )
                       Defendants.           )

              MOTION FOR LEAVE TO AMEND INVALIDITY CONTENTIONS

        Defendants Sand Revolution LLC and Sand Revolution II, LLC (collectively,

“Defendants”) move the Court for an order granting leave to Defendants to formally serve their

amended Final Invalidity Contentions (“Defendants’ amended contentions”) (submitted herewith).

The parties met and conferred on January 8, 2020. Plaintiff opposes this Motion,1 while Defendants

consent to an order allowing both parties to formally serve their respective amended contentions.

I.      Background

        On August 30, 2019, Plaintiff Continental Intermodal Group – Trucking LLC (“Plaintiff”)

served its Final Infringement Contentions. On November 1, 2019, at Defendants’ request to clarify

its various infringement positions, Plaintiff amended its Final Infringement Contentions to

supplement and update its legal theories (“Plaintiff’s amended contentions”). As amended, those

contentions set forth two mutually exclusive literal-infringement theories, each with a

corresponding Doctrine of Equivalents theory. The amended contentions advance new substantive



1
  The contentions submitted herewith remove several references and combinations from the one
Plaintiff opposed. Based on Plaintiff’s statement that it would oppose any new references or
combinations, Defendants reasonably believe this filing is opposed and ripe for adjudication by
the Court.


MOTION FOR LEAVE TO AMEND DEFENDANTS’ INVALIDITY CONTENTIONS                               PAGE 1
         Case 7:18-cv-00147-ADA Document 81 Filed 01/15/20 Page 2 of 6




positions compared to Plaintiff’s original final contentions, replacing one literal-infringement

theory with another. Plaintiff did not seek leave of Court to serve its amended contentions, but

Defendants would not oppose an order granting leave.

       After receiving Plaintiff’s amended contentions and identifying new substantive positions

within it, Defendants updated their prior-art search so as to be commensurate with Plaintiff’s

asserted claim scope, drafted detailed claim charts to supplement their own contentions, and

corrected errors in three previous claim charts. Defendants provided a draft version of their

amended contentions to Plaintiff on December 27, 2019. A copy of Defendants’ proposed Updated

Final Invalidity Contentions, which contains no new matter over the draft provided to Plaintiff, is

attached as Exhibit A.

II.    Argument

       Defendants’ amended contentions address new substantive positions raised by Plaintiff’s

amended contentions. Granting both parties leave to serve their respective amended contentions

would allow the parties to fully litigate all issues surrounding prior art and validity in this case,

rather than limit Defendants to a subset of prior art designed to address an outdated version of

Plaintiff’s infringement positions. A full resolution of the issues furthers the interests of justice

and judicial economy. Granting leave would not delay any aspect of the litigation and would not

prejudice Plaintiff, as it received Defendants’ updated contentions within the 60-day window

customarily afforded for providing responsive contentions.

       In response to Plaintiff’s assertion that its amended Final Infringement Contentions contain

no substantive changes, Defendants identified to Plaintiff the new subject matter in Plaintiff’s

amended contentions. Defendants also explained how their own amended contentions address that

new subject matter.




MOTION FOR LEAVE TO AMEND DEFENDANTS’ INVALIDITY CONTENTIONS                                  PAGE 2
          Case 7:18-cv-00147-ADA Document 81 Filed 01/15/20 Page 3 of 6




        For example, Plaintiff’s amended contentions of November 1, 2019, were the first to

sufficiently identify the metes and bounds of the alleged “mobile storage module” and “delivery

module.” Plaintiff’s amended contentions allege, for the first time, that a conveyor belt alone—

suspended inside the frame of Defendants’ base trailer—corresponds to the claimed delivery

module. The converse is therefore also true: Plaintiff’s amended contentions allege, for the first

time, that Defendant’s silo trailer and the entire framework of Defendants’ base trailer together

correspond to the claimed mobile storage module. As another example, Plaintiff’s amended

contentions allege that a “module,” particularly the claimed mobile storage module and delivery

module, can correspond to one collection of components during transportation but another

collection of components during operation. Finally, Plaintiff’s amended contentions apply the

doctrine of equivalents to each of Plaintiff’s two separate infringement theories.

        These changes impact the application of various claim elements. Previously, for example,

Plaintiff’s contentions provided no explanation to support its contention that Defendants’ silo

trailer (the accused mobile storage module) is “pivotally coupled” to a frame of the module. In its

updated contentions, Plaintiff clarified its allegation that the framework and pivotal connection is

found entirely outside of the silo trailer, explaining that a “portion of the frame of the base unit” is

“pivotably coupled to the remainder of the base unit,” and that those portions of the base trailer

correspond to elements of the claimed mobile storage module.

        This clarification implicates Defendants’ new invalidity positions, such as the one based

on the Astec Six Pack prior-art system. That system discloses, among other things, a container that

connects to a first framework that then pivots about a second framework (as opposed to a container

that is directly and pivotably coupled to a frame). The clarification also implicates Defendants’

new positions based on Prior Art Garbage Truck Bodies, a reference showing front-loading




MOTION FOR LEAVE TO AMEND DEFENDANTS’ INVALIDITY CONTENTIONS                                     PAGE 3
         Case 7:18-cv-00147-ADA Document 81 Filed 01/15/20 Page 4 of 6




garbage trucks that use pivoting arms to lift and dump garbage cans. Under Plaintiff’s new theory,

the garbage can is “pivotably coupled” to the frame of the garbage truck when the pivoting arms

of the truck engage the garbage can. And although the garbage truck is separate from a garbage

can, Plaintiff’s amended contentions make clear—for the first time—that the claimed “mobile

storage module” could be the truck itself, in transportation mode, and the truck plus the garbage

can during operation.

       Plaintiff has been on notice of the vast majority of Defendants’ references since receiving

Defendants’ Final Invalidity Contentions on August 30, 2019, and more recently, through

Defendants’ supplemental document disclosures. The overall number of references and

combinations set forth in Defendants’ amended contentions flows from the multiple infringement

theories advanced by Plaintiff and the assertion of 17 patent claims for each of those theories.

Defendants have endeavored to limit the number of new references (three) and claim charts (two)

and provided those to Plaintiff within 60 days of receiving Plaintiff’s amended contentions.

Granting leave to serve Defendants’ amended contentions would not delay any deadline in this

case. Therefore, Plaintiff will not be unfairly burdened by the addition of these references.

III.   Relief Requested

       Defendants respectfully request that the Court grant Defendants’ Motion for Leave to

Amend their Invalidity Contentions.

       Respectfully submitted,




MOTION FOR LEAVE TO AMEND DEFENDANTS’ INVALIDITY CONTENTIONS                                    PAGE 4
         Case 7:18-cv-00147-ADA Document 81 Filed 01/15/20 Page 5 of 6




DATED: January 15, 2020                     /s/ Armon B. Shahdadi
                                            Armon B. Shahdadi (admitted pro hac vice)
                                            Manoj S. Gandhi (TX Bar No. 24055518)
                                            J. Josh Clayton (admitted pro hac vice)
                                            Brannon C. McKay (admitted pro hac vice)
                                            Benjamin D. Bailey (admitted pro hac vice)
                                            Leonard J. Weinstein (admitted pro hac vice)
                                            CLAYTON, MCKAY & BAILEY, PC
                                            800 Battery Ave. SE, Ste. 100
                                            Atlanta, GA 30339
                                            Telephone: (404) 353-1628
                                            Facsimile: (404) 704-0670
                                            armon@cmblaw.com
                                            manoj@cmblaw.com
                                            josh@cmblaw.com
                                            brannon@cmblaw.com
                                            ben@cmblaw.com
                                            leonard@cmblaw.com

                                            James D. Stein (admitted pro hac vice)
                                            Lee & Hayes, PC
                                            75 14th Street, Ste. 2500
                                            Atlanta, Georgia 30309
                                            Telephone: (404) 815-1900
                                            Facsimile: (509) 323-8979
                                            james.stein@leehayes.com

                                            Michael C. Smith (TX Bar No. 18650410)
                                            SIEBMAN, FORREST, BURG & SMITH, LLP
                                            113 E. Austin Street
                                            Marshall, TX 75671
                                            Telephone: (903) 938-8900
                                            Facsimile: (214) 387-9125
                                            michaelsmith@siebman.com

                                            Counsel for Defendants Sand Revolution LLC and
                                            Sand Revolution II, LLC




MOTION FOR LEAVE TO AMEND DEFENDANTS’ INVALIDITY CONTENTIONS                               PAGE 5
         Case 7:18-cv-00147-ADA Document 81 Filed 01/15/20 Page 6 of 6




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on January 15, 2020, a true and correct copy of the

above and foregoing document was electronically filed in compliance with Local Rule CV-5(a)(1).

As such, this document was served on all counsel who have consented to electronic service.

       Travis W. McCallon                        Andrew Harper Estes (TX Bar #00000083)
       Luke M. Meriwether                        Lisa K. Hooper (TX Bar #24047282)
       Eric D. Sidler                            LYNCH, CHAPPELL & ALSUP
       2345 Grand Boulevard, Suite 2200          300 N. Marienfeld
       Kansas City, MO 64108                     Suite 700
       Tel: 816.292.2000                         Midland, TX 79701
       Fax: 816.292.2001                         Tel: 432.683.3351
       tmccallon@lathropgage.com                 Fax: 432.683.2587
       lmeriwether@lathropage.com                hestes@lcalawfirm.com
       esidler@lathropgage.com                   lhooper@lcalawfirm.com

       Counsel for Plaintiff                     Counsel for Plaintiff




                                            /s/ Armon B. Shahdadi
                                            Armon B. Shahdadi (admitted pro hac vice)

                                            Counsel for Defendants Sand Revolution LLC and
                                            Sand Revolution II, LLC




MOTION FOR LEAVE TO AMEND DEFENDANTS’ INVALIDITY CONTENTIONS                              PAGE 6
